—• Order of the Family Court, New York County (Dembitz, J.), entered May 26,1982, modified, on the law, the facts and in the exercise of discretion to increase counsel fees to the sum of $25,000 and to apportion payment thereof in the following percentages: 10% to petitioner and 90% to respondent and, except as so modified, affirmed, without costs. Petitioner previously brought this filiation proceeding to fix respondent’s obligation to support the child born to them out of wedlock. On a prior appeal (88 AD2d 865) we held that, in fixing respondent’s obligation to support, the Family Court was limited to consideration of two elements only — the needs of the child and the means of both parents. Upon consideration of these elements, we increased the support award to $945 per month. Thereafter petitioner brought this proceeding under section 536 of the Family Court Act to compel payment of counsel fees to petitioner’s attorney. An order Was entered fixing petitioner’s counsel fees at $18,000 and apportioning payment thereof 25% to respondent and 75% to petitioner. Giving due consideration to the nature, extent and quality of the services rendered, we think that the award for counsel fees should be increased to $25,000. Bearing in mind the financial capacities of the parties, we direct that 10% of this amount be paid by petitioner and the remaining 90% by respondent. Concur — Kupferman, J. P., Asch, Bloom and Milonas, JJ. [91 AD2d 527.]